7 So. 3d 648 (2009)
Herold PIERRE, Appellant,
v.
HSBC BANK USA, N.A., as trustee for Nomura Home Equity Loan, Inc. Asset-Backed Certification Series 2006-FM 1, Appellee.
No. 4D08-4027.
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Herold Pierre, Miramar, pro se.
No brief required by appellee.
PER CURIAM.
Appellant's filing on January 28, 2009, is treated as his initial brief. The final summary judgment of foreclosure is summarily affirmed. See Fla. R.App. P. 9.315.
FARMER, STEVENSON and TAYLOR, JJ., concur.